The Court
(Thruston, J., absent,)
intimated a doubt upon that point, as it was not allowed in Maryland.
Mr. Herbert afterwards produced “ The Richmond Inquirer,” of November 4, 1823, Vol. XX., No. 52, in which it is stated *470that in the case of the United States v. Manuel Cartacho, in the Circuit Court of the United States, before Mr. C. J. Marshall, and Judge St. George Tucker, “ The Court, according to the motion of the prisoner’s counsel, directed the discharge of the jury that had been previously summoned, and that a new array should be impanelled, one half of which to be foreigners, who were not citizens of the United States.”
See also the Revised Code of the Virginia laws, p. 101, § 13, that “juries de medietate linguae may be directed by the courts respectively.”
Verdict, guilty.
But the Court (Thruston, J., absent,) arrested the judgment, upon the authority of the case of the United States v. Bowen, at April term, 1817, (ante, 133,) banknotes not being goods and chattels at common law.